DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 1 August 2022.
Claims 1-20 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments
Applicant's arguments with respect to the rejection of claims 4, 7-8, 11-12, and 15-16 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claims 4, 7-8, 11-12, and 15-16 under 35 U.S.C. 112(b) has been withdrawn. However, the amendments introduce new rejections under 35 U.S.C. 112(b). See rejections below.
Applicant's arguments, see remarks at pages 7-10, filed 1 August 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 102 and/or 103 over Tadayon have been fully considered and are persuasive. The Applicant’s amendments overcome the previous prior art of record. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Tadayon (US 20160368135 A1) in view of Jacobsen et al. (US 20100317244 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, lines 1-3, recites the limitation “wherein the mobility mechanism is further configured to move the rover on a fluid or semi-solid surface or above a solid, fluid, or semi- solid surface”. Claim 1, lines 7-8, recites “wherein the mobility mechanism is configured to move the rover on a solid surface and under a fluid or semi-solid surface”. It is unclear if the recited “a fluid or semi-solid surface” and/or “a solid, fluid, or semi-solid surface” in claim 7 is the same as the previously recited “a solid surface” and “a fluid or semi-solid surface” in claim 1 or if these are different fluid or solid/semi-solid surface. Therefore, claim 7 is indefinite. For purposes of examination, the Examiner interprets these to be the same fluid and solid/semi-solid surfaces. Claim 15 is rejected for similar reasoning. Additionally, claim 8 is rejected as being indefinite because it is dependent upon claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-2, 4, 7-11, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tadayon (US. Pub. No. 20160368135 A1) in view of Jacobsen et al. (US. Pub. No. 20100317244 A1).
Regarding claims 1, 9, and 20:
	Tadayon teaches:
A system for repetitive processes comprising: a plurality of rovers (see at least the abstract and sections [0020]-[0021], [0063], and [0079] regarding robots.)
each rover comprising: at least one repetitive process mechanism (see at least sections [0063], [0078], [0080]-[0081], and [0084] regarding tools that can be used by a robot which includes cleaning tools which could be a sprayer and nozzle.)
wherein the rover is configured to perform a first repetitive process (see at least sections [0063], [0078], [0080]-[0081], and [0084] regarding different types of robots being able to use different tools for different tasks (i.e. configured to do a task).)
wherein the first repetitive process comprises dispensing a material according to instructions for the first repetitive process (see at least sections [0082], [0084], [0094], [0160], and [0182] regarding dispensing or spraying various materials for cleaning, de-icing, lubricating, and etc.)
a supply reservoir configured to contain the material (see at least sections [0082]-[0083], [0085], [0182], and [0188] regarding a container.)
a mobility mechanism configured to move the rover (see at least section [0117] regarding a moving mechanism for a robot.)
wherein the mobility mechanism is based at least in part on the first repetitive process (see at least section [0030]-[0036], [0064], [0117], and [0129] regarding mechanisms for robot movements on a farm where the method of movement is chose based on the environment. For example, rails, tracks, and conduits are chosen for robot movement when around or between panels. Just like if a rover were going to be on water, a movement mechanism for water would need to be used.)
a control mechanism configured to automate performance of the first repetitive process based on instructions through control of one or more of the at least one repetitive process mechanism, the mobility mechanism, and the supply reservoir (see at least Fig. 33b “robot components” and section [0190] regarding controllers and robot components.)
and one or more memory resources configured to store instructions (see Fig. 33b “robot components” and at least sections [0157] and [0190] regarding a memory or storage with computer-readable instructions.)
wherein the plurality of rovers are configured to perform the first repetitive process collectively (see at least sections [0063], [0078], [0080]-[0081], and [0084] regarding different types of robots or multiple robots being able to perform different tasks (i.e. collective). They also discuss smaller robots working on a task together (i.e. cleaning).)
Tadayon does not explicitly teach wherein the mobility mechanism is configured to move the rover on a solid surface and under a fluid or semi-solid surface.
Jacobsen teaches:
wherein the mobility mechanism is configured to move the rover on a solid surface and under a fluid or semi-solid surface (see Fig. 4 and at least [0014], [0019], [0021], and [0027] regarding a robot that can travel over land and through water.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot of Tadayon to provide wherein the mobility mechanism is configured to move the rover on a solid surface and under a fluid or semi-solid surface, as taught by Jacobsen, to provide greater versatility for the robot so it can travel on land, through water, muddy terrain, and etc. (Jacobsen at ¶[0019]).

Regarding claims 2 and 10:
	Tadayon teaches:
wherein at least a portion of the plurality of rovers further comprises: one or more communication mechanisms configured to communicate with an external device (see at least Fig. 33b “robot components” and sections [0183] and [0190] regarding communication and a communication component.)
wherein the control mechanism receives at least a portion of instructions through at least a portion of the one or more communication mechanisms (see at least section [0183] and [0190] regarding communicating data and/or information to each other (e.g. navigation information).)

Regarding claims 4 and 11:
	Tadayon teaches:
wherein at least a portion of the plurality of rovers communicates with the external device (see at least Fig. 33b “robot components” and sections [0091], [0098], [0183] and [0190] regarding communication and a communication component communicating with another robot or HQ (or station).)
wherein the external device provides a reference for position data (see at least sections [0183] regarding robots communicating with a positioning station which comprises of positioning elements that provide boundaries and regarding the position of the robot being used.)

Regarding claims 7 and 15:
Tadayon does not explicitly teach wherein the mobility mechanism is further configured to move the rover on a fluid or semi-solid surface or above a solid, fluid, or semi-solid surface.
	Jacobsen teaches:
wherein the mobility mechanism is further configured to move the rover on a fluid or semi-solid surface or above a solid, fluid, or semi-solid surface (see at least [0020], [0021], [0032]-[0034], and [0051] regarding a robot being able to float on the surface of a body of water.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot of Tadayon to provide wherein the mobility mechanism is further configured to move the rover on a fluid or semi-solid surface or above a solid, fluid, or semi-solid surface, as taught by Jacobsen, to provide greater versatility for the robot so it can travel on land, through or on water, muddy terrain, and etc. (Jacobsen at ¶[0019]).

Regarding claims 8 and 16:
	Tadayon teaches:
wherein the mobility mechanism comprises at least one wheel and at least one rotor (see at least [0064] and [0103] regarding wheels on robot.)

	Claims 3, 12-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tadayon (US. Pub. No. 20160368135 A1) in view of Jacobsen et al. (US. Pub. No. 20100317244 A1), as applied to claims 2, 9, and 10 above, and in further view of Smith et al. (US. Pub. No. 20190302764 A1).
Regarding claims 3 and 13:
The combination of Tadayon and Jacobsen does not explicitly teach wherein the rover communicates with an aerial drone configured to provide guidance for the first repetitive process based on visual data.
	Smith teaches:
wherein the rover communicates with an aerial drone configured to provide guidance for the first repetitive process based on visual data (see at least sections [0034], [0145], and [0388]-[0389] regarding a system that is able to enhance reversing for an autonomous truck using a robot which could be a UAV or a UGV/rover with onboard sensors (e.g. cameras) by guiding an autonomous truck and trailer. Through communication between the autonomous truck (i.e. rover) and a robot, they work together to enhance results of the task or repetitive process.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot of Tadayon as modified by Jacobsen to provide wherein the rover communicates with an aerial drone configured to provide guidance for the first repetitive process based on visual data, as taught by Smith, to enhance safety while performing the repetitive process (Smith at ¶[0388]).

Regarding claim 12:
The combination of Tadayon and Jacobsen does not explicitly teach wherein at least one of the plurality of rovers provides a reference for position data for the at least a portion of the plurality of rovers.
	Smith teaches:
wherein at least one of the plurality of rovers provides a reference for position data for the at least a portion of the plurality of rovers (see at least sections [0034], [0145], and [0388]-[0389] regarding a system that is able to enhance reversing for an autonomous truck using a robot which could be a UAV or a UGV/rover with onboard sensors (e.g. cameras) by guiding an autonomous truck and trailer while tracking and following the position of the trailer. Through communication between the autonomous truck (i.e. rover) and a robot, they work together to enhance results of the task or repetitive process.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot of Tadayon as modified by Jacobsen to provide wherein at least one of the plurality of rovers provides a reference for position data for the at least a portion of the plurality of rovers, as taught by Smith, to enhance safety while performing the repetitive process (Smith at ¶[0388]).

Regarding claim 18:
The combination of Tadayon and Jacobsen does not explicitly teach further comprising an aerial drone, wherein the aerial drone wirelessly communicates with at least one of the plurality of rovers, and wherein the aerial drone provides rover guidance based on visual data.
	Smith teaches:
further comprising an aerial drone (see at least sections [0034], [0145], and [0388]-[0389] regarding an autonomous truck (i.e. rover) and a robot which could be an aerial vehicle or UAV.)
wherein the aerial drone wirelessly communicates with at least one of the plurality of rovers (see at least sections [0034], [0145], and [0388]-[0389] regarding a system that is able to enhance reversing for an autonomous truck using a robot which could be a UAV or a UGV/rover with onboard sensors (e.g. cameras) by guiding an autonomous truck and trailer. Through communication between the autonomous truck (i.e. rover) and a robot, they work together to enhance results of the task or repetitive process.)
and wherein the aerial drone provides rover guidance based on visual data (see at least sections [0034], [0145], and [0388]-[0389] regarding a system that is able to enhance reversing for an autonomous truck using a robot which could be a UAV or a UGV/rover with onboard sensors (e.g. cameras) by guiding an autonomous truck and trailer. Through communication between the autonomous truck (i.e. rover) and a robot, they work together to enhance results of the task or repetitive process.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot of Tadayon as modified by Jacobsen to provide wherein the aerial drone wirelessly communicates with at least one of the plurality of rovers, and wherein the aerial drone provides rover guidance based on visual data, as taught by Smith, to enhance safety while performing the repetitive process (Smith at ¶[0388]).

	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tadayon (US. Pub. No. 20160368135 A1) in view of Jacobsen et al. (US. Pub. No. 20100317244 A1), as applied to claims 1 and 9 above, and in further view of Herre et al. (US. Pub. No. 20140109830 A1).
Regarding claims 5 and 14:
The combination of Tadayon and Jacobsen does not explicitly teach wherein the repetitive process comprises at least one of: painting and treating a body of water.
	Herre teaches:
wherein the repetitive process comprises at least one of: painting and treating a body of water (see at least abstract and sections [0032] and [0040]-[0043] regarding a painting robot for the operation of painting.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot of Tadayon as modified by Jacobsen to provide wherein the repetitive process comprises at least one of: painting and treating a body of water, as taught by Herre, for painting components or objects (Herre at abstract).

	Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tadayon (US. Pub. No. 20160368135 A1) in view of Jacobsen et al. (US. Pub. No. 20100317244 A1), as applied to claims 1, 7, and 9 above, and in further view of Duffy et al. (US. Pub. No. 20190248007 A1).
Regarding claims 6 and 19:
The combination of Tadayon and Jacobsen does not explicitly teach wherein the rover comprises at least two repetitive process mechanisms, wherein the rover is further configured to perform a second repetitive process.
	Duffy teaches:
wherein the rover comprises at least two repetitive process mechanisms (see at least [0005], [0018]-[0019], [0252], and [0393] regarding a plurality of modular attachments.)
wherein the rover is further configured to perform a second repetitive process (see at least [0005], [0018]-[0019], [0252], and [0393] regarding a plurality of modular attachments to perform a plurality of different tasks.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot of Tadayon as modified by Jacobsen to provide wherein the rover comprises at least two repetitive process mechanisms and wherein the rover is further configured to perform a second repetitive process, as taught by Duffy, to improve the functionality of the robot with respect performing and getting assigned a plurality of different tasks (Duffy at [0252]).

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tadayon (US. Pub. No. 20160368135 A1) in view of Jacobsen et al. (US. Pub. No. 20100317244 A1), as applied to claim 9 above, and in further view of Burca (US. Pub. No. 20200249691 A1).
Regarding claim 17:
The combination of Tadayon and Jacobsen does not explicitly teach wherein at least a portion of the plurality of rovers further comprises a proximity sensor configured to monitor proximity of other rovers within the system.
	Burca teaches:
wherein at least a portion of the plurality of rovers further comprises a proximity sensor configured to monitor proximity of other rovers within the system (see at least sections [0003], [0007], and [0045] regarding sensors for detecting other objects (i.e. vehicles) within a proximity or area for avoiding collisions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot of Tadayon as modified by Jacobsen to provide wherein at least a portion of the plurality of rovers further comprises a proximity sensor configured to monitor proximity of other rovers within the system, as taught by Burca, to provide the rover with information about distances between other vehicles and/or relative velocities with respect to other vehicles (Burca at [0045]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666     

/AARON L TROOST/Primary Examiner, Art Unit 3666